Title: To George Washington from Moustier, 12 July 1790
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir,
Paris July 12. 1790.

Permit me to have the honor of expressing to you my satisfaction at your reestablishment from an illness, which threatened your life. No one is more convinced than I am how precious that life is to your country—The interest which I have vowed to the United Americans is too true not to wish sincerely all that is necessary to establish the public order and justice which are the only solid basis of every government. The second year of my stay in the United States has furnished me with particular motives of esteem for the principles which there predominate. The example offered at this day by my country proves that when we wander from these principles we plunge deeper and deeper into a dangerous labyrinth⟨,⟩ a mixture of the love of celebrity, of taste for novelty, of want of reflexion, of cupidity, has bewildered many minds. France is at this day in complete anarchy—Meanwhile we are preparing with intoxication for a feast, which ought to be the symbol of reunion of all the citizens.
How much is humanity to be lamented when we see that the most honest people become dangerous to it by chimerical ideas of perfection. It is indubitable that if moderation and justice had directed the principal movers and Chiefs of the revolution of France, this fine kingdom would now be in a more flourishing situation than it has ever been. Cruel excesses have been committed,

the consequences of which are incalculable, and it is obstinately persisted in not to consider them. There are very few men worthy of true liberty, which cannot exist without virtue and respect for the laws, especially those which protect property. Philosophy supplies at this day new masks to ambition and intrigue.
It is bitter for a good citizen to behold his country serving as a lesson to nations, while she might have furnished them with an example. Circumstances have removed me from taking an active part in public affairs—I dare not judge those who are in a different situation⟨.⟩ I wait the development. It is a great spot to fill to pretend to remedy evils which no time has been taken to examine, and by means which no experience has confirmed.
Who can better than you, Sir, pronounce on the difficulty of the art of governing: But who better than you can indicate the means of rendering that difficulty less sensible. The means, doubtless, cannot be the same every where, but every where justice, Order, moderation, generosity ought to serve as basis to secondary means which circumstances, the times, and places make different.
The conviction in which I am of the sentiments which you accord towards a nation that has proved its regard for yours, has authorised me, Sir, to explain a slender part of the impressions which I experience by my attachment for my country, which I see menaced with greater evils than She has yet experienced. In the stagnation which many public affairs now suffer it is not astonishing that I find myself in some sort forgotten—I am ignorant in consequence of the moment when I shall be able to resume my post, and be witness of your successes, for which I shall constantly offer the most sincere vows. I have the honor to be, with respect, Sir, your very humble and very obedient Servant

François de Moustier


May I dare entreat you to make my respectful homage to Madam Washington—Madam de Brehan desires earnestly that she and you, Sir, may hold her in remembrance.

